Title: To James Madison from John Quincy Adams, 1 June 1819
From: Adams, John Quincy
To: Madison, James


Dear Sir.
Washington 1. June 1819.
In a Letter which I had the honour of receiving from you last November, you observed, in relation to a plan of Government offered by Coll Hamilton, to the federal Convention in 1787, that it was not formally presented as a plan to be debated, but read by him, in the course of a Speech. Could you favour me so far, as to inform me of the day upon which that Speech was delivered, and the question or subject in debate which gave occasion to it? My motive for the enquiry is, that as it is to be published with the Journal of the Convention, it seems proper that it should be printed, with a reference to the time and occasion upon which it was presented. I am, with the highest respect, Dear Sir, your very humble & ob. servt.
